DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Embodiment 1:  Figures 1-3;
Embodiment 2:  Figures 4 and 5;
Embodiment 3:  Figure 6;
Embodiment 4:  Figure 7;
Embodiment 5:  Figures 8;
Embodiment 6:  Figures 9-11.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  
Embodiment 1 discloses a keyswitch that includes a bottom board, cap structure, lifting mechanism detachably connected to the bottom board and cap structure, spring and fixing ring.  The spring is engaged with a fixing hook of the cap structure and abuts against the bottom board. The fixing ring is detachably engaged with the fixing hook to clamp the spring with the cap structure.  The cap structure also includes a connection member, a cap body, and a spring fixing base.  The lifting mechanism is detachably Page 5 of 19  Embodiment 2 discloses a keyswitch that includes an elastic body with tactile feedback connected to the replaceable cap structure which is connected to the lifting mechanism.  Embodiment 3 discloses a keyswitch that includes a bottom board, cap structure, lifting mechanism, and an elastic member, that could be an elastic body with tactile feedback that is attached under the cap structure.  First and second shaft end portions of the lifting mechanism are detachably pivoted to two clamping slot structures of the cap structure.  First and second support members of the lifting mechanism are also slidably connected to the bottom board.  The keyswitch also includes a distance sensor on the bottom board.
Embodiment 4 discloses a keyswitch that includes a keyswitch with a bottom board, cap structure, lifting mechanism, and elastic member that could be a spring.  The elastic member is connected with a fixing hook of the cap structure.  Embodiment 5 discloses a keyswitch with a bottom board, cap structure, lifting mechanism and elastic member.  The lifting mechanism includes two clamping slot structures and two shaft structures to guide movement of the cap structure relative to the bottom board.  Embodiment 6 discloses a keyswitch that includes a bottom board, cap structure, lifting mechanism, elastic member, a plurality of connection sleeves, and a cover sleeve.  The connection sleeves are telescopically connected to each other, and a maximum diameter is connected to the cap structure to surround the elastic member.  The cover sleeve jackets the elastic member and is telescopically disposed through the connection sleeve.  The cover sleeve and the plurality of connection sleeves form a 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHEIREN MAE A CAROC/Examiner, Art Unit 2833